ACCEPTED
                                                                                        01-15-00148-CV
                                                                              FIRST COURT OF APPEALS
                                                                                      HOUSTON, TEXAS
                                                                                   3/13/2015 2:52:56 PM
                                                                                    CHRISTOPHER PRINE
                                                                                                 CLERK

                              NO. 01-15-00148-CV
                    ______________________________________
                                                               FILED IN
                                                        1st COURT OF APPEALS
                          IN THE COURT OF APPEALS           HOUSTON, TEXAS
                           FIRST JUDICIAL DISTRICT      3/13/2015 2:52:56 PM
                               HOUSTON, TEXAS           CHRISTOPHER A. PRINE
                    ______________________________________      Clerk


                           CITY OF NASSAU BAY, TEXAS,
                                        Appellant,

                                          v.

              H. RAY BARRETT, AND 1438 KINGSTREE LANE
                                       Appellees.
                 ______________________________________

                   On Appeal from the 152nd Judicial District Court
                               of Harris County, Texas
                            Trial Court No. 2013-10661
                    ______________________________________

APPELLANT, CITY OF NASSAU BAY, TEXAS’S UNOPPOSED MOTION
       TO EXTEND TIME TO FILE APPELLANT’S BRIEF
            ______________________________________

TO THE HONORABLE FIRST COURT OF APPEALS:

      Appellant, City of Nassau Bay, Texas, pursuant to Texas Rules of Appellate

Procedure 38.6(d) and 10.5(b), requests this Court extend the time to file its

Appellant’s brief in this cause for thirty (30) days, until April 22, 2015 and would

show as follows:
                       CERTIFICATE OF CONFERENCE

        Appellant’s counsel conferred with Appellee’s counsel, Iain Simpson, on

March 10, 2015. Appellee is unopposed to the extension Appellant requests herein.

                          REQUEST FOR EXTENSION

        1.   On February 16, 2015, the 152nd Judicial District Court of Harris

County, Texas, signed an Order denying City of Nassau Bay, Texas’s Plea to the

Jurisdiction and Alternative, Motion for Summary Judgment in cause number

2013-10661; City of Nassau Bay, Texas v. H. Ray Barrett and 1438 Kingstree

Lane.

        2.   Appellant filed a timely notice of appeal on or about February 11,

2015.

        3.   The clerk’s record was filed on March 2, 2015. The exhibits are

extensive.

        4.   Appellant’s brief is currently due March 23, 2015.

        5.   This is Appellant’s first motion for extension of time to file their brief

and Appellant request a thirty (30) day extension, up to and including Wednesday,

April 22, 2015, in which to file their brief.

        6.   While the records was filed only in the last ten days, Appellant’s

counsel further needs the requested extension as a result of conflicting deadlines

and obligations throughout the month of March, 2015 which prevent counsel from
timely completing this filing.     The conflicts include numerous other Court

deadlines, prior Continuing Legal Education speaking engagements, and out of

town travel on pre-planned trips, including Spring Break the week preceding the

brief due date.

      7.     Appellant has been diligently undertaking preparation of its brief.

However, as a result of these conflicting deadlines and obligations and others,

Appellant needs additional time to file its brief.          Accordingly, Appellant

respectfully requests an extension of time to file Appellant’s brief up to, and

including, April 22, 2015.

      8.     Appellants seek this extension not for delay, but to allow counsel

sufficient time to prepare a concise brief to assist with the Court’s decision making

based on a known clerk’s record.

                                      PRAYER

      For the reasons above Appellant, City of Nassau Bay, Texas, prays that the

Court grant their unopposed motion and extend the time to file its brief by thirty

(30) days, up to and including, Wednesday, April 22, 2015.
                                      Respectfully submitted,

                                      CHAMBERLAIN, HRDLICKA, WHITE,
                                          WILLIAMS & AUGHTRY

                                      By: /s/ William S. Helfand
                                          William S. Helfand
                                          State Bar No. 09388250
                                          Attorney-in-Charge
                                          Charles T. Jeremiah
                                          State Bar No. 00784338
                                          1200 Smith Street, Suite 1400
                                          Houston, Texas 77002
                                          Telephone: (713) 658-1818
                                          Telecopier: (713) 658-2553
                                          ATTORNEYS FOR APPELLANT
                                          CITY OF NASSAU BAY, TEXAS

                         CERTIFICATE OF SERVICE

      I hereby certify that the foregoing Motion to Extend Time to File Appellant’s
Brief has been forwarded to all parties and/or attorneys of record by the means
indicated below, on this 13th day of March, 2015.

        Alton C. Todd
        Jeffrey N. Todd
        The Law Firm of Alton C. Todd
        312 S. Friendswood Drive
        Friendswood, Texas 77546
        Email: Alton@actlaw.com
        Email: Jeff@actlaw.com


                                            /s/ William S. Helfand
1856326.1
130083.000001